Citation Nr: 1301069	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  06-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The case was most recently before the Board in November 2011.  At that time, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After undertaking the development requested in the Board's November 2011 remand, the AMC issued a supplemental statement of the case (SSOC) in August 2012, which continued a denial of the two claims on appeal.  The AMC mailed the August 2012 SSOC to the Veteran to an address on "B." Street.  The SSOC was returned as undeliverable.

When a SSOC is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2012).  The SSOC will be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2012) (pertaining to statements of the case).

In January 2006, during the pendency of the claims, the Veteran notified VA that his mailing address had changed to "B." Street.  This remained his address until approximately June 2010.  At that time, VA became aware that his new mailing address was on "F." Avenue.  It appears that the Veteran has received all correspondence to the "F." Avenue address as mail sent to that address has not been returned as undeliverable and he has reported to VA examinations when he was informed of them at the "F." Avenue address.  The "B." Street address that was used to send the August 2012 SSOC does not appear to be the correct mailing address for the Veteran.  Notably, a June 2011 SSOC sent to the "B." Street address was also returned as undeliverable as was correspondence sent to the Veteran in September 2012.

Clearly, the Veteran's representative received a copy of the August 2012 SSOC (and the June 2011 SSOC) as the representative submitted a brief in October 2012 with a reference to the August 2012 SSOC.  However, the Veteran must be sent the SSOCs as well.  At the least, VA must mail the SSOCs to the Veteran's latest address of record.  In this case, it appears that the "F." Avenue address was his address of record at the time the August 2012 SSOC was mailed.  Due process calls for the Veteran to be mailed an SSOC to his latest address of record; therefore, the issues on appeal must be remanded so that the AOJ may accomplish that task.

Accordingly, this case is REMANDED for the following action:

Take the necessary steps to verify the Veteran's current mailing address.  Forward a copy of the June 2011 and August 2012 SSOCs to the Veteran at his latest address of record (currently on "F." Avenue).  Allow the Veteran an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

